Minshall, C. J.,
dissenting:
A diversity of opinion prevails as to the proper construction of the contract between the Gas Company and the city. In view of this apparent un*291certainty as to what was meant by the terms used as to the price at which gas was to be furnished the city, the construction that has been placed on it by the parties during’ a long period of time, should be now adopted as the proper one. This is in accordance with the decided weight of authority in this court and elsewhere. To say that the language is plain and should be followed, is simply to say that different minds cannot draw different conclusions. The answer to this is that in this case they have, and the rule of construction by the acts of 'the parties, applies, or there is no room for its application in any case.